Deen, Presiding Judge.
In Dawson v. State, 258 Ga. 380 (369 SE2d 897) (1988), it was made clear that any contention concerning ineffective counsel should be made at the earliest practicable moment. That moment was during the 30-day period following entry of judgment on November 7, 1988. The second appointed counsel was ineffective in raising this issue at the first practicable moment. The question was not raised at the hearing held on December 21,1988, on the motion for new trial. It was not raised between that date and January 9, 1989, when the motion was denied by the trial court. Since the issue has been waived, it is unnecessary to discuss the merits.

Judgment affirmed.


Birdsong and Benham, JJ., concur.

*824Decided December 5, 1989.
Tina G. Stanford, for appellant.
Douglas C. Pullen, District Attorney, Bradford R. Pierce, Assistant District Attorney, for appellee.